Case 2:21-cv-00267-RAJ-LRL Document 1-1 Filed 05/13/21 Page 1 of 6 PageID# 30




                           Exhibit 1
Case 2:21-cv-00267-RAJ-LRL Document 1-1 Filed 05/13/21 Page 2 of 6 PageID# 31




      VIRGINIA:IN THE CIRCUIT COURT FOR THE CITY OF VIRGINIA BEACH

 TATYANAA.BABAKAEVA and

 OLGAGUSKOVA,
                       Plaintiffs,

 V.                                                  Civil Action No. CL18-005740-00

 PTR INVESTMENTS,INC.,
                       Defendant.                    GPIN:1486 0518728240



                                         FINAL ORDER


        This matter came before the Court on October 28,2020 on 'Tlaintiffs' Motion for Partial

 Summary Judgment" filed by Plaintiffs on October 9,2019 and 'Tlaintiff Babakaeva's Motion

 for Summary Judgment" filed by Plaintiff Tatyana A.Babakaeva on October 9,2020. Defendant

 PTR Investments, Inc. files a brief designated''Memorandum in Opposition to Plaintiffs' Motion

 for Partial Summary Judgment and Motion for Summary Judgment".

        All parties were present at the hearing conducted through WebEx Meeting and had an

 opportunity to be heard. Plaintiff Tatyana A. Babakaeva,pro se, presented arguments on both

 Motions. Defendant PTR Investment,Inc., appearing by counsel, represented that it ^d nothold
 any position on either Motion except as stated in the Defendant's brief, and declined t» raise
                                                                                                   /^/
 opposition to Plaintiffs'statement of Undisputed Material Facts.

        The Court thoroughly reviewed the pleading and all written submissions of the parties,

 and heard oral arguments of the parties. Thereupon, the case was ripe for adjudication pursuant

 to Va. Sup. Ct R.3:20.

        The subject real property("the Subject Property")of this suit is located at 658 Waters

 Drive,Vliginia Beach, Virginia and is identified in land records of this Court by GPIAT:14B6 05

 18728240, and the full legal description thereof is as follows:

                                            Page 1 of 5
Case 2:21-cv-00267-RAJ-LRL Document 1-1 Filed 05/13/21 Page 3 of 6 PageID# 32




                All that certain condominium unit known and numbered as Unit 658,in that
                certain condominium entitled 'Holland Mews,a Condominium",located in the
                City of Virginia Beach,Virginia,together with an undivided interest in the
                common elements appertaining to said unit, all as more particularly described and
                shown in that certain condominium declaration dated May 24,1985 and recorded
                in the Clerk's Office of the Circuit Court of the City of Viiginia Beach,Viiginia,
                in Deed Book 2479,Page 2132,and exhibits thereto, to which condominium
                declaration and the exhibits thereto reference made for a more particular
                description of said unit

        Plaintiffs Olga Guskova and Tatyana A. Babakaeva jointly possess fee simple title to the

 Subject Property. Memorandum of Us Pendens pertaining to the Subject Property was recorded

 in the Clerk's Office of this Court in Instr. No.20181227001058260.

        A copy of the Deed of Trust was recorded in the Qerk's Office of this Court on May 6,

 2013 and recorded among land records in Instr. No. 20130506000516460, which record placed a

 lien on the Subjea Property as security for alleged debt of Plaintiff Olga Guskova.

        From the pleadings, other written submissions made by the parties. Defendant's

 admissions, previous Court Orders and other Court records, it appears to the Court that:
                                         tpf
        a)The undisputed facts set forth ^>%e the Plaintiffs' Statemmt of Undisputed Material

 Facts are unoppoood by tno Doiondant, and ore woU supported by the materials intiofluccd by

•Plointiffo' Gubmifloionsy

        b)The Deed of Trust Instr. No.20130506000516460 was filed without authority, without

 existence of actual indebtedness of Olga Guskova stated therein, and in absence of the

 underlying contract for sale of Subject Property to Olga Guskova; and

        c)Plaintiffs are entitled to summary judgment on all Counts of Counterclaim and on

 Complaint to Quiet Title as a matter of law.




                                            Page 2 of 5
Case 2:21-cv-00267-RAJ-LRL Document 1-1 Filed 05/13/21 Page 4 of 6 PageID# 33




        Plaintiffs' Motion for Partial Summary Judgment is hereby GRANTED in full, and

Plaintiff B^akaeva's Motion for Summary Judgment is GRANTED to the extent of relief

req^§ted in C^^lainn^^Quiet Htlq^ ^
It is hereby ADJUDGED,ORDERED and DECREED that:

        1. All causes of action asserted by Defendant PTR Investments,Inc.'s Counterclaim,

Counts I through IV,are DISMISSED WITH PREJUDICE;

        2. Plaintiffs Olga Guskova and Ihtyana A. Babakaeva are hereby GRANTED decree

 quieting title to the Subject Property against Defendant PTR Investments,Inc.;

        3. The Deed of IVust filed on May 6, 2013 and recorded among land records of this

 Court in Instr. No.20130506000516460 is hereby decreed NULL AND VOID;

        4. Plaintiffs, being the prevailing parties in this action, are awarded the Court costs in

 the amount of $243.00(Two Hundred Forty Three Dollars and No Cents)assessed against

 Defendant PTR Investments, Inc.;

        5. The Clerk is DIRECTED to release Lis Pendens,Instrument No. ^
 20181227001058260^ and convey thcTitle to and interest in the Subject Property^ Plaintiffs
 Olga Guskova and Tatyana A. Babakaeva jointly;                                                 ^

        6. The Clerk is DIRECTED to cancel the record of deed of trust recorded among land

 records of this Court in Instr. No. 20130506000516460 and to release said Detd of Trust as a lien

 against the Subject Property located at 658 Waters Drive, Virginia Beach,Virginia and identified

 by GPIN:1486 051872 8240;

        7. The Clerk is DIRECTED to record a copy of this Final Order among land records

 pertaining to the Subject Property located at 658 Waters Drive, Viiginia Beach, Virginia and

 identified by GPIN:1486 0518728240.



                                             Page 3 of 5
Case 2:21-cv-00267-RAJ-LRL Document 1-1 Filed 05/13/21 Page 5 of 6 PageID# 34




       8. Defendant PTR Investments Inc.'s "Motion to Dismiss Plaintiff's Complaint and PTR

Investments Inc.'s Counterclaim" and Plaintiff Babakaeva's "Petition for Declaratory Relief"

were not noticed for the hearing properly and dierefore are rendered MOOT.

 mS SO ORDERED.




                                                   ENTER:




                                                                                  f JUDGE




                                                            TINA E.SINN£N.CL£BK
                                                             CIRCWU

                                                             de^ty glerk




                                           Page 4 of 5
Case 2:21-cv-00267-RAJ-LRL Document 1-1 Filed 05/13/21 Page 6 of 6 PageID# 35




        WE ASK FOR THIS:


       laiv,                                            IfMi&M—
                                                    Olga Guskova,pro se
        Tatyana A. Babakaeva,pro se
        1 Lynn Drive                                658 Waters Drive
        Newport News,VA 23606                       Virginia Beach, VA 23462




        SEEN                -Hv -fer -Wu-r-easms Stetkdi ivi    t)ef€iidaK)V*5
                                              OvfoSvVtorv 4o -iVk /MftHon -f&r
                                                                 Tuid^mmf d^nd
                                                    Sv^rwwrm IWjrvoenJ- Si-'ird.
                                                     -to                                  Z
        Destinee B.Byers. Esq.                                 IVU-            ^akc( <ax hSlDi«

        1403 Greenbrier Pkway., Suite 225
        Chesapeake, VA 23320




                                      Page 5 of 5
